950 So.2d 433 (2007)
Bruce SHELTON, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-1043.
District Court of Appeal of Florida, Fifth District.
January 26, 2007.
Rehearing Denied March 14, 2007.
James S. Purdy, Public Defender, and Christopher Sinclair Quarles, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PLEUS, C.J.
After careful review of the record, we conclude, given the defendant's own videotaped admissions, that any error in the references to the defendant's drug use had no impact whatsoever on the verdict returned by the jury.
AFFIRMED.
SAWAYA and MONACO, JJ., concur.